A supersedeas in this cause was obtained against Herbert, who afterwards, and before service .of the writ, died. This Court, on motion, awarded a new supersedeas against the executors, which was executed. But the Court afterwards quashed it, and awarded a scire facias to hear errors against the executors ; being of opinion, that the second supersedeas, could not be considered as a continuing process, but a new one, and therefore, that the executor could not sue upon the bond first given for prosecuting the supersedeas. (2)

 Nelson v. Anderson, 2 Call. 286.